Citation Nr: 1008662	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability evaluation for post-
traumatic stress disorder (PTSD) greater than 30 percent 
effective January 20, 2005, and greater than 50 percent 
effective October 6, 2008 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut.

In April 2009, the Board remanded this matter to the RO via 
the AMC for due process considerations and to afford the 
Veteran a new VAX psychiatric examination.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to October 6, 2008, the competent evidence fails to 
demonstrate that the Veteran had occupational and social 
impairment with reduced reliability and productivity due to 
symptoms of PTSD.

2.  Since October 6, 2008, the competent evidence fails to 
demonstrate that the Veteran has occupational and social 
impairment, with deficiencies in most areas (for example) 
such as work, school, family relations, judgment, thinking, 
or mood, caused by PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a rating for PTSD in excess of 30 
percent effective January 20, 2005 through October 6, 2008 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2009).

2.  The criteria for a rating for PTSD in excess of 50 
percent effective October 6, 2008 through the present have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

With regard to the Veteran's PTSD, his original claim was 
received in January 2005.  The RO issued a rating decision in 
June 2005 granting service connection for PTSD with a 
disability rating of 10 percent effective January 20, 2005, 
the date the claim was received.  

In a July 2007 rating decision, the RO increased the initial 
disability rating for PTSD to 30 percent, again effective 
January 20, 2005.

In a December 2009 rating decision, the RO increased the 
disability rating for PTSD to 50 percent effective October 6, 
2008, the date of a VA treatment record that first reflected 
worsened symptoms that merited the 50 percent rating.  

The Veteran contends that his disability picture warrants an 
initial rating higher than 30 percent from January 20, 2005 
through October 6, 2008, and higher than 50 percent from 
October 6, 2008 through the present.

Under the rating schedule, a 10 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events.

A 50 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when the evidence 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Further regarding the evaluation of PTSD, the Board calls 
attention to the Veteran's Global Assessment of Functioning 
(GAF) scale scores.  GAF is a scale used by mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability. See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed. 1994).

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
Lesser scores reflect increasing severe levels of mental 
impairment.  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In the present case, the Veteran first underwent a VA 
psychiatric examination in April 2005.  The examiner cited a 
VA mental health evaluation conducted in January 2005 in 
which the Veteran reported chronic PTSD symptoms including 
flashbacks, night sweats, hypervigilance, hyperarousal, sleep 
problems, intrusive thoughts, avoidance of crowds, sitting 
against walls, and irritability.  During the April 2005 
examination, the Veteran reiterated these symptoms, as well 
as describing mood swings and emotional and physiological 
reactions to the anniversaries of his service wounds.  He 
reported sleep disturbance characterized by frequent midnight 
awakening as well as violent activity in his sleep.  He 
reported chronic anger and irritability, startle reactions, 
and hypervigilance particularly at night.  He did not report 
suffering from loss of interest, foreshortened sense of the 
future, or social avoidance or numbing.

Upon mental status examination, the Veteran's affect was 
generally euthymic though controlled and slightly intense.  
Speech was somewhat dysfluent.  His thought process was 
logical and organized with no evidence of thought disorder.  
There was no evidence of hallucinations or delusions, or 
homicidal or suicidal ideation.  Cognition was grossly 
intact, and insight and judgment were good.

The April 2005 VA examination diagnosed PTSD and assigned a 
GAF score of 62.  The examiner stated that the intensity and 
severity of the PTSD symptoms appeared mild to moderate at 
most, taking particular notice of the relatively minimal 
avoidance symptoms.  The examiner opined that the Veteran's 
symptoms have caused little impairment in social or 
vocational function, providing evidence against this claim.

Based upon the results of this examination, the RO assigned 
an initial disability evaluation of 10 percent in its June 
2005 rating decision.

The Veteran submitted Veterans Center treatment records, 
including an intake assessment conducted in July 2006.  The 
Veteran reported self-medicating with alcohol.  He stated 
that he turned down several jobs in law enforcement after 
service because he refused to carry a gun.  He avoided 
discussing his combat experiences.  He described triggers 
including rainy weather, certain smells, loud noises, 
nighttime, and news of the Iraq war.  The Veteran reported 
numerous symptoms including intrusive recurring recollections 
about Vietnam, psychological reactivity to cues of his combat 
experience, recurrent nightmares, avoidance of thoughts, 
feelings, people, places, and events associated with his 
traumatic memories, social isolation and estrangement and 
feeling detached from others, a restricted affect, a sense of 
foreshortened future, sleep disturbances, irritability, 
exaggerated startle response, and difficulty concentrating.  

The examiner noted that the reported symptoms are chronic in 
nature and cause significant impairment in the Veteran's 
functioning in employment, social settings, relationship, and 
marriage.  The examiner diagnosed chronic PTSD and 
recommended individual therapy and possibly a residential 
PTSD program.

The Vet Center treatment records reflect similar symptoms to 
the July 2006 evaluation.  The Veteran testified in a formal 
hearing at the RO in June 2006 and reported similar symptoms 
as well.  

Based upon the Vet Center records, the July 2006 evaluation 
and the June 2006 hearing testimony, the RO issued a rating 
decision in July 2007 increasing the initial disability 
evaluation for PTSD to 30 percent, effective from the 
original date of service connection, January 20, 2005.

In April 2009, the Board remanded this issue to afford the 
Veteran a new VA psychiatric examination, as his only VA 
examination had taken place 4 years earlier and was too 
remote to aid in deciding the current severity of his PTSD.

Pursuant to the remand, the Veteran was afforded a VA 
psychiatric examination in September 2009.  The examiner 
reviewed the Veteran's treatment records and noted an October 
6, 2008 VA evaluation that included complaints of severe 
sleep disturbance and hypervigilance at night, as well as 
regular nightmares and flashbacks.  The lack of sleep was 
noted to be causing problems and affecting the Veteran's 
ability to participate in daily living activities.  At the 
time of the October 2008 evaluation, the Veteran was assigned 
a GAF score of 44.  The examiner noted that the Veteran 
subsequently began to participate in the VA clinic's day 
treatment program.

During the September 2009 VA examination, the Veteran 
described chronic PTSD symptoms with an aggravation in 
certain symptoms consistent with the severity described in 
the October 6, 2008 treatment record.  He reported intrusive 
thoughts about Vietnam trauma as well as both physiological 
and subjective reactivity to reminders and anniversaries.  He 
reported survivor guilt and generalized avoidance, including 
the loss of interest in activities and decreased pleasure and 
enjoyment in activities.  He reported increasing anger, 
irritability, and mood swings.  His sleep was impaired with 
difficulty falling asleep and frequent midnight awakening and 
hypervigilance.  He reported increasing marital conflict, 
which he attributed to his increased irritability.  He 
reported no difficulties managing his work despite being 
quite fatigued.  He described being active with local 
veterans' organizations.

Upon mental status examination, affect was constricted though 
with some breakthrough humor.  Speech was slightly dysfluent, 
increasingly so when discussing combat trauma.  He made poor 
eye contact.  Thought process was logical and organized with 
no evidence of thought disorder.  The Veteran denied 
hallucinations or delusions.  He reported fleeting suicidal 
ideation but denied active ideation, plan or intent.  
Cognition was not formally tested but was noted to be grossly 
intact.  Insight was fair and judgment was good.

The September 2009 VA examiner assigned a GAF score of 50-55, 
with the highest in the past year being 55-60.  The examiner 
noted that the Veteran's symptoms as described during the 
examination and in the October 6, 2008 treatment record 
represent an increased severity of symptoms.  The examiner 
cited specifically the problems with sleep disturbance, 
increasing irritability, and apparent dysphoria.  The 
symptoms were found to be moderate in severity but have not 
resulted in any significant change in the Veteran's level of 
function.

Based upon this report, the RO issued a rating decision in 
December 2009 increasing the disability rating for PTSD to 50 
percent effective October 6, 2008, the date of the VA 
treatment record cited by the VA examiner that first 
reflected an increased severity of PTSD symptoms.  

The Board finds these reports to, overall, provide evidence 
against this claim, failing to indicate that the 50 percent 
criteria were met prior to October 6, 2008, indicating the 
milder nature of the PTSD during that time frame.  The Board 
also finds that these reports fail to indicate that the 70 
percent criteria have been met at any time, and indicating 
the current moderate nature of the PTSD.

Beyond the VA examinations, the evidence includes VA and Vet 
Center treatment records that report regular mental health 
treatment, with findings vastly similar to those in the VA 
and Vet Center examinations cited above, providing further 
evidence against this claim. 

The Board examined the treatment records to determine whether 
the Veteran's symptoms were noted to have worsened earlier 
than October 6, 2008.  Before that date, the most recent 
mental health record was for VA treatment on July 22, 2008.  
On that date, the Veteran denied depression but reported that 
lack of sleep was impacting his mood.  He stated that he was 
waking every 2 hours and would not fall back asleep for 
another 30 minutes.  He reported that he was working with 
good attendance and punctuality.  He reported occasional 
flashbacks and stated that he could not remember his dreams.

In contrast, the October 6, 2008 treatment record reflects 
that the Veteran had become constantly preoccupied and 
experienced regular flashbacks.  Additionally, he felt his 
memory was failing.  His sleep problems had worsened to the 
point that he had begun to wake up every hour and a half to 
walk the perimeter of his home and took several hours to fall 
back to sleep.  He reported that everyday tasks had become 
increasingly more difficult due to this increased lack of 
sleep.

The Board finds that, based on the treatment records, the RO 
correctly assigned the effective date of October 6, 2008 for 
the increased disability rating of 50 percent for PTSD.  The 
records immediately preceding that date did not reflect that 
the Veteran's symptoms had yet worsened to the degree of 
warranting an increased evaluation.

Simply stated, the Veteran's symptoms did not merit the next-
higher rating of 50 percent according to the schedular 
criteria between January 20, 2005 and October 6, 2008.  The 
Veteran did not display, for example, flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Veteran's symptoms also do not merit the next-higher 
rating of 70 percent according to the schedular criteria from 
October 6, 2008 to the present.  The Veteran does not 
display, for example, suicidal ideation, obsessional rituals 
due to PTSD which interfered with routine activities, speech 
that was intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.

Overall, the Board finds that the Veteran's symptoms of PTSD 
prior to October 6, 2008 more closely approximated the 30 
percent schedular criteria, and the symptoms from October 6, 
2008 to the present more closely approximate the 50 percent 
schedular criteria, assigned during the respective time 
frames of the rating period on appeal.  The Board must find 
that the post-service treatment records, as a whole, provide 
evidence against this claim, failing to indicate a basis to 
grant a higher evaluation during either time period. 

The Board notes the Veteran's testimony during the June 2006 
RO formal hearing.  However, the Veteran's testimony 
continues to support the evaluations assigned for PTSD, and 
not higher evaluations.  If the Veteran were not having 
problems associated with his PTSD, there would be no basis 
for the 30 percent and 50 percent evaluations.  The Board 
also notes the lay statements submitted by the Veteran.  The 
Board finds that these statements are outweighed by the 
medical evidence which shows that the Veteran does not merit 
higher evaluations than those assigned for PTSD.  Some of 
these statements support the current findings, indicating the 
problems typically seen at this level of impairment.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 50 percent 
evaluation have not been met prior to October 6, 2008, and 
the criteria for a 70 percent evaluation have not been met at 
any time to warrant a further staged rating for PTSD.  Simply 
stated, the Board does not find evidence that the Veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the Veteran filed his 
claim to the present fails to demonstrate entitlement to 
increased compensation during any time within the appeal 
period.    

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 30 percent for PTSD 
from January 20, 2005 to October 6, 2008, and greater than 50 
percent for PTSD at any time.  38 C.F.R. § 4.3.

Duty to notify and assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2005 and March 2006..  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
Vet Center records.  The Veteran was afforded VA examinations 
in April 2005 and September 2009.

VA has substantially complied with previous remand 
directives, citing Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  





ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


